UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5049



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TROY DAVID JARRELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:07-cr-00002)


Submitted:   June 9, 2008                 Decided:   June 23, 2008


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis H. Curry, Spencer, West Virginia, for Appellant. Charles T.
Miller, United States Attorney, Karen L. Bleattler, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Troy David Jarrell pled guilty to one count of possession

of a firearm by a convicted felon, 18 U.S.C. § 922(g) (2000), and

was sentenced to 84 months imprisonment.    He appeals, challenging

the inclusion of three state court convictions in his criminal

history calculation.   For the reasons that follow, we affirm.

          In the presentence report, Jarrell was assessed a total

of eighteen criminal history points, resulting in a Criminal

History Category of VI.     Of those eighteen points, three were

assessed for convictions in May 2004 for attempting to disarm a

police officer, fleeing from a police officer, and driving under

the influence, third offense. Jarrell objected to the inclusion of

these convictions in his criminal history computation, arguing that

the state court lacked jurisdiction over the case.

          The Supreme Court has held that a defendant in a federal

sentencing proceeding has no right to collaterally challenge a

prior state court conviction used to enhance his sentence except

where the defendant can demonstrate that the prior state conviction

was obtained in the absence of appointed counsel. Custis v. United

States, 511 U.S. 485, 496 (1994).      Further, “[t]he general rule

regarding prior convictions is clear: in analyzing whether a

defendant is a career offender, a district court must count as a

predicate conviction a prior state offense that has not been




                               - 2 -
reversed, vacated, or invalidated.”         United States v. Hondo, 366

F.3d 363, 365 (4th Cir. 2004).

           Here, Jarrell concedes that he was represented by counsel

during the 2004 proceedings.     Moreover, he has not shown that the

convictions   were   reversed,   vacated,    or   otherwise   invalidated.

Accordingly, the district court did not err in overruling Jarrell’s

objection to the inclusion of the convictions in his criminal

history.   Therefore, we affirm his sentence.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -